
	

115 HR 4986 : Repack Airwaves Yielding Better Access for Users of Modern Services Act of 2018
U.S. House of Representatives
2018-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 4986
		IN THE SENATE OF THE UNITED STATES
		March 7, 2018 Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To amend the Communications Act of 1934 to reauthorize appropriations for the Federal
			 Communications Commission, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Repack Airwaves Yielding Better Access for Users of Modern Services Act of 2018 or the RAY BAUM’S Act of 2018. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Commission defined.
					Title I—FCC Reauthorization
					Sec. 101. Authorization of appropriations.
					Sec. 102. Application and regulatory fees.
					Sec. 103. Effective date.
					Title II—Application of Antideficiency Act
					Sec. 201. Application of Antideficiency Act to Universal Service Program.
					Title III—Securing Access to Networks in Disasters
					Sec. 301. Study on network resiliency.
					Sec. 302. Access to essential service providers during federally declared emergencies.
					Sec. 303. Definitions.
					Title IV—FCC Consolidated Reporting
					Sec. 401. Communications marketplace report.
					Sec. 402. Consolidation of redundant reports; conforming amendments.
					Sec. 403. Effect on authority.
					Sec. 404. Other reports.
					Title V—Additional Provisions
					Sec. 501. Independent Inspector General for FCC.
					Sec. 502. Authority of Chief Information Officer.
					Sec. 503. Spoofing prevention.
					Sec. 504. Report on promoting broadband Internet access service for veterans.
					Sec. 505. Methodology for collection of mobile service coverage data.
					Sec. 506. Accuracy of dispatchable location for 9–1–1 calls.
					Sec. 507. NTIA study on interagency process following cybersecurity incidents.
					Sec. 508. Tribal digital access.
					Sec. 509. Terms of office and vacancies.
					Sec. 510. Submission of copy of certain documents to Congress.
					Sec. 511. Joint board recommendation.
					Sec. 512. Disclaimer for press releases regarding notices of apparent liability.
					Sec. 513. Reports related to spectrum auctions.
					Title VI—Viewer Protection
					Sec. 601. Reserve source for payment of TV broadcaster relocation costs.
					Sec. 602. Payment of relocation costs of television translator stations and low power television
			 stations.
					Sec. 603. Payment of relocation costs of FM broadcast stations.
					Sec. 604. Consumer education payment.
					Sec. 605. Implementation and enforcement.
					Sec. 606. Rule of construction.
					Title VII—MOBILE NOW
					Sec. 701. Short title.
					Sec. 702. Definitions.
					Sec. 703. Identifying 255 megahertz.
					Sec. 704. Millimeter wave spectrum.
					Sec. 705. 3 gigahertz spectrum.
					Sec. 706. Broadband infrastructure deployment.
					Sec. 707. Reallocation incentives.
					Sec. 708. Bidirectional sharing study.
					Sec. 709. Unlicensed services in guard bands.
					Sec. 710. Amendments to the Spectrum Pipeline Act of 2015.
					Sec. 711. GAO assessment of unlicensed spectrum and Wi-Fi use in low-income neighborhoods.
					Sec. 712. Rulemaking related to partitioning or disaggregating licenses.
					Sec. 713. Unlicensed spectrum policy.
					Sec. 714. National plan for unlicensed spectrum.
					Sec. 715. Spectrum challenge prize.
					Sec. 716. Wireless telecommunications tax and fee collection fairness.
					Sec. 717. Rules of construction.
					Sec. 718. Relationship to Middle Class Tax Relief and Job Creation Act of 2012.
					Sec. 719. No additional funds authorized.
				
 2.Commission definedIn this Act, the term Commission means the Federal Communications Commission. IFCC Reauthorization 101.Authorization of appropriations (a)In generalSection 6 of the Communications Act of 1934 (47 U.S.C. 156) is amended to read as follows:
					
						6.Authorization of appropriations
 (a)AuthorizationThere are authorized to be appropriated to the Commission to carry out the functions of the Commission $333,118,000 for fiscal year 2019 and $339,610,000 for fiscal year 2020.
 (b)Offsetting collectionsThe sum appropriated in any fiscal year to carry out the activities described in subsection (a), to the extent and in the amounts provided for in Appropriations Acts, shall be derived from fees authorized by section 9.
							.
 (b)Deposits of bidders To be deposited in TreasurySection 309(j)(8)(C) of the Communications Act of 1934 (47 U.S.C. 309(j)(8)(C)) is amended— (1)in the first sentence, by striking an interest bearing account and all that follows and inserting the Treasury.;
 (2)in clause (i)— (A)by striking paid to the Treasury and inserting deposited in the general fund of the Treasury (where such deposits shall be used for the sole purpose of deficit reduction); and
 (B)by striking the semicolon and inserting ; and; (3)in clause (ii), by striking ; and and inserting , and payments representing the return of such deposits shall not be subject to administrative offset under section 3716(c) of title 31, United States Code.; and
 (4)by striking clause (iii). (c)Elimination of duplicative authorization of appropriations (1)In generalSection 710 of the Telecommunications Act of 1996 (Public Law 104–104) is repealed.
 (2)Conforming amendmentThe table of contents in section 2 of such Act is amended by striking the item relating to section 710.
 (d)Transfer of fundsOn the effective date described in section 103, any amounts in the account providing appropriations to carry out the functions of the Commission that were collected in excess of the amounts provided for in Appropriations Acts in any fiscal year prior to such date shall be transferred to the general fund of the Treasury of the United States for the sole purpose of deficit reduction.
				102.Application and regulatory fees
 (a)Application feesSection 8 of the Communications Act of 1934 (47 U.S.C. 158) is amended to read as follows:  8.Application fees (a)General authority; establishment of scheduleThe Commission shall assess and collect application fees at such rates as the Commission shall establish in a schedule of application fees to recover the costs of the Commission to process applications.
							(b)Adjustment of schedule
 (1)In generalIn every even-numbered year, the Commission shall review the schedule of application fees established under this section and, except as provided in paragraph (2), set a new amount for each fee in the schedule that is equal to the amount of the fee on the date when the fee was established or the date when the fee was last amended under subsection (c), whichever is later—
 (A)increased or decreased by the percentage change in the Consumer Price Index during the period beginning on such date and ending on the date of the review; and
 (B)rounded to the nearest $5 increment. (2)Threshold for adjustmentThe Commission may not adjust a fee under paragraph (1) if—
 (A)in the case of a fee the current amount of which is less than $200, the adjustment would result in a change in the current amount of less than $10; or
 (B)in the case of a fee the current amount of which is $200 or more, the adjustment would result in a change in the current amount of less than 5 percent.
 (3)Current amount definedIn paragraph (2), the term current amount means, with respect to a fee, the amount of the fee on the date when the fee was established, the date when the fee was last adjusted under paragraph (1), or the date when the fee was last amended under subsection (c), whichever is latest.
 (c)Amendments to scheduleIn addition to the adjustments required by subsection (b), the Commission shall by rule amend the schedule of application fees established under this section if the Commission determines that the schedule requires amendment—
 (1)so that such fees reflect increases or decreases in the costs of processing applications at the Commission; or
 (2)so that such schedule reflects the consolidation or addition of new categories of applications. (d)Exceptions (1)Parties to which fees are not applicableThe application fees established under this section shall not be applicable to—
 (A)a governmental entity; (B)a nonprofit entity licensed in the Local Government, Police, Fire, Highway Maintenance, Forestry-Conservation, Public Safety, or Special Emergency Radio radio services; or
 (C)a noncommercial radio station or noncommercial television station. (2)Cost of collectionIf, in the judgment of the Commission, the cost of collecting an application fee established under this section would exceed the amount collected, the Commission may by rule eliminate such fee.
 (e)Deposit of collectionsMoneys received from application fees established under this section shall be deposited in the general fund of the Treasury..
 (b)Regulatory feesSection 9 of the Communications Act of 1934 (47 U.S.C. 159) is amended to read as follows:  9.Regulatory fees (a)General authorityThe Commission shall assess and collect regulatory fees to recover the costs of carrying out the activities described in section 6(a) only to the extent, and in the total amounts, provided for in Appropriations Acts.
 (b)Establishment of scheduleThe Commission shall assess and collect regulatory fees at such rates as the Commission shall establish in a schedule of regulatory fees that will result in the collection, in each fiscal year, of an amount that can reasonably be expected to equal the amounts described in subsection (a) with respect to such fiscal year.
							(c)Adjustment of schedule
 (1)In generalFor each fiscal year, the Commission shall by rule adjust the schedule of regulatory fees established under this section to—
 (A)reflect unexpected increases or decreases in the number of units subject to the payment of such fees; and
 (B)result in the collection of the amount required by subsection (b). (2)RoundingIn making adjustments under this subsection, the Commission may round fees to the nearest $5 increment.
 (d)Amendments to scheduleIn addition to the adjustments required by subsection (c), the Commission shall by rule amend the schedule of regulatory fees established under this section if the Commission determines that the schedule requires amendment so that such fees reflect the full-time equivalent number of employees within the bureaus and offices of the Commission, adjusted to take into account factors that are reasonably related to the benefits provided to the payor of the fee by the Commission’s activities. In making an amendment under this subsection, the Commission may not change the total amount of regulatory fees required by subsection (b) to be collected in a fiscal year.
							(e)Exceptions
 (1)Parties to which fees are not applicableThe regulatory fees established under this section shall not be applicable to— (A)a governmental entity or nonprofit entity;
 (B)an amateur radio operator licensee under part 97 of the Commission’s rules (47 CFR part 97); or (C)a noncommercial radio station or noncommercial television station.
 (2)Cost of collectionIf, in the judgment of the Commission, the cost of collecting a regulatory fee established under this section from a party would exceed the amount collected from such party, the Commission may exempt such party from paying such fee.
								(f)Deposit of collections
 (1)In generalAmounts received from fees authorized by this section shall be deposited as an offsetting collection in, and credited to, the account through which funds are made available to carry out the activities described in section 6(a).
 (2)Deposit of excess collectionsAny regulatory fees collected in excess of the total amount of fees provided for in Appropriations Acts for a fiscal year shall be deposited in the general fund of the Treasury of the United States for the sole purpose of deficit reduction.
								.
 (c)Provisions applicable to application and regulatory feesTitle I of the Communications Act of 1934 (47 U.S.C. 151 et seq.) is amended by inserting after section 9 the following:
					
						9A.Provisions applicable to application and regulatory fees
 (a)Judicial review prohibitedAny adjustment or amendment to a schedule of fees under subsection (b) or (c) of section 8 or subsection (c) or (d) of section 9 is not subject to judicial review.
 (b)Notice to CongressThe Commission shall transmit to Congress notification— (1)of any adjustment under section 8(b) or 9(c) immediately upon the adoption of such adjustment; and
 (2)of any amendment under section 8(c) or 9(d) not later than 90 days before the effective date of such amendment.
								(c)Enforcement
 (1)Penalties for late paymentThe Commission shall by rule prescribe an additional penalty for late payment of fees under section 8 or 9. Such additional penalty shall be 25 percent of the amount of the fee that was not paid in a timely manner.
 (2)Interest on unpaid fees and penaltiesThe Commission shall charge interest, at a rate determined under section 3717 of title 31, United States Code, on a fee under section 8 or 9 or an additional penalty under this subsection that is not paid in a timely manner. Such section 3717 shall not otherwise apply with respect to such a fee or penalty.
 (3)Dismissal of applications or filingsThe Commission may dismiss any application or other filing for failure to pay in a timely manner any fee under section 8 or 9 or any interest or additional penalty under this subsection.
								(4)Revocations
 (A)In generalIn addition to or in lieu of the penalties and dismissals authorized by this subsection, the Commission may revoke any instrument of authorization held by any licensee that has not paid in a timely manner a regulatory fee assessed under section 9 or any related interest or penalty.
 (B)NoticeRevocation action may be taken by the Commission under this paragraph after notice of the Commission’s intent to take such action is sent to the licensee by registered mail, return receipt requested, at the licensee’s last known address. The notice shall provide the licensee at least 30 days to either pay the fee, interest, and any penalty or show cause why the fee, interest, or penalty does not apply to the licensee or should otherwise be waived or payment deferred.
									(C)Hearing
 (i)Generally not requiredA hearing is not required under this paragraph unless the licensee’s response presents a substantial and material question of fact.
 (ii)Evidence and burdensIn any case where a hearing is conducted under this paragraph, the hearing shall be based on written evidence only, and the burden of proceeding with the introduction of evidence and the burden of proof shall be on the licensee.
 (iii)CostsUnless the licensee substantially prevails in the hearing, the Commission may assess the licensee for the costs of such hearing.
 (D)Opportunity to pay prior to revocationAny Commission order adopted under this paragraph shall determine the amount due, if any, and provide the licensee with at least 30 days to pay that amount or have its authorization revoked.
 (E)FinalityNo order of revocation under this paragraph shall become final until the licensee has exhausted its right to judicial review of such order under section 402(b)(5).
 (d)Waiver, Reduction, and DefermentThe Commission may waive, reduce, or defer payment of a fee under section 8 or 9 or an interest charge or penalty under this section in any specific instance for good cause shown, where such action would promote the public interest.
 (e)Payment rulesThe Commission shall by rule permit payment— (1)in the case of fees under section 8 or 9 in large amounts, by installments; and
 (2)in the case of fees under section 8 or 9 in small amounts, in advance for a number of years not to exceed the term of the license held by the payor.
 (f)Accounting SystemThe Commission shall develop accounting systems necessary to make the amendments authorized by sections 8(c) and 9(d)..
				(d)Transitional rules
 (1)Application feesAn application fee established under section 8 of the Communications Act of 1934, as such section is in effect on the day before the effective date described in section 103 of this Act, shall remain in effect under section 8 of the Communications Act of 1934, as amended by subsection (a) of this section, until such time as the Commission adjusts or amends such fee under subsection (b) or (c) of such section 8, as so amended.
 (2)Regulatory feesA regulatory fee established under section 9 of the Communications Act of 1934, as such section is in effect on the day before the effective date described in section 103 of this Act, shall remain in effect under section 9 of the Communications Act of 1934, as amended by subsection (b) of this section, until such time as the Commission adjusts or amends such fee under subsection (c) or (d) of such section 9, as so amended.
					(e)Rulemaking To amend schedule of regulatory fees
 (1)In generalNot later than 1 year after the effective date described in section 103, the Commission shall complete a rulemaking proceeding under subsection (d) of section 9 of the Communications Act of 1934, as amended by subsection (b) of this section.
 (2)Report to CongressIf the Commission has not completed the rulemaking proceeding required by paragraph (1) by the date that is 6 months after the effective date described in section 103, the Commission shall submit to Congress a report on the progress of such rulemaking proceeding.
 103.Effective dateThis title and the amendments made by this title shall take effect on October 1, 2018. IIApplication of Antideficiency Act 201.Application of Antideficiency Act to Universal Service ProgramSection 302 of Public Law 108–494 (118 Stat. 3998) is amended by striking December 31, 2018 each place it appears and inserting December 31, 2019.
			IIISecuring Access to Networks in Disasters
 301.Study on network resiliencyNot later than 36 months after the date of enactment of this Act, the Commission shall submit to Congress, and make publically available on the Commission’s website, a study on the public safety benefits and technical feasibility and cost of—
 (1)making telecommunications service provider-owned WiFi access points, and other communications technologies operating on unlicensed spectrum, available to the general public for access to 9–1–1 services, without requiring any login credentials, during times of emergency when mobile service is unavailable;
 (2)the provision by non-telecommunications service provider-owned WiFi access points of public access to 9–1–1 services during times of emergency when mobile service is unavailable; and
 (3)other alternative means of providing the public with access to 9–1–1 services during times of emergency when mobile service is unavailable.
 302.Access to essential service providers during federally declared emergenciesSection 427(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5189e(a)) is amended—
 (1)in paragraph (1)— (A)in subparagraph (A), by striking telecommunications service and inserting wireline or mobile telephone service, Internet access service, radio or television broadcasting, cable service, or direct broadcast satellite service;
 (B)in subparagraph (E), by striking the semicolon and inserting ; or; and (C)by redesignating subparagraphs (A) through (E) as clauses (i) through (v), respectively; and
 (2)by striking (1) provides and inserting (1)(A) provides. 303.DefinitionsAs used in this title—
 (1)the term mobile service means commercial mobile service (as defined in section 332 of the Communications Act of 1934 (47 U.S.C. 332)) or commercial mobile data service (as defined in section 6001 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1401));
 (2)the term WiFi access point means wireless Internet access using the standard designated as 802.11 or any variant thereof; and (3)the term times of emergency means either an emergency as defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122), or an emergency as declared by the governor of a State or territory of the United States.
				IVFCC Consolidated Reporting
 401.Communications marketplace reportTitle I of the Communications Act of 1934 (47 U.S.C. 151 et seq.) is amended by adding at the end the following:
				
					13.Communications marketplace report
 (a)In generalIn the last quarter of every even-numbered year, the Commission shall publish on its website and submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the state of the communications marketplace.
 (b)ContentsEach report required by subsection (a) shall— (1)assess the state of competition in the communications marketplace, including competition to deliver voice, video, audio, and data services among providers of telecommunications, providers of commercial mobile service (as defined in section 332), multichannel video programming distributors (as defined in section 602), broadcast stations, providers of satellite communications, Internet service providers, and other providers of communications services;
 (2)assess the state of deployment of communications capabilities, including advanced telecommunications capability (as defined in section 706 of the Telecommunications Act of 1996 (47 U.S.C. 1302)), regardless of the technology used for such deployment;
 (3)assess whether laws, regulations, regulatory practices (whether those of the Federal Government, States, political subdivisions of States, Indian tribes or tribal organizations (as such terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)), or foreign governments), or demonstrated marketplace practices pose a barrier to competitive entry into the communications marketplace or to the competitive expansion of existing providers of communications services;
 (4)describe the agenda of the Commission for the next 2-year period for addressing the challenges and opportunities in the communications marketplace that were identified through the assessments under paragraphs (1) through (3); and
 (5)describe the actions that the Commission has taken in pursuit of the agenda described pursuant to paragraph (4) in the previous report submitted under this section.
 (c)ExtensionIf the President designates a Commissioner as Chairman of the Commission during the last quarter of an even-numbered year, the portion of the report required by subsection (b)(4) may be published on the website of the Commission and submitted to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate as an addendum during the first quarter of the following odd-numbered year.
						(d)Special requirements
 (1)Assessing competitionIn assessing the state of competition under subsection (b)(1), the Commission shall consider all forms of competition, including the effect of intermodal competition, facilities-based competition, and competition from new and emergent communications services, including the provision of content and communications using the Internet.
 (2)Assessing deploymentIn assessing the state of deployment under subsection (b)(2), the Commission shall compile a list of geographical areas that are not served by any provider of advanced telecommunications capability.
 (3)Considering small businessesIn assessing the state of competition under subsection (b)(1) and regulatory barriers under subsection (b)(3), the Commission shall consider market entry barriers for entrepreneurs and other small businesses in the communications marketplace in accordance with the national policy under section 257(b).
							.
			402.Consolidation of redundant reports; conforming amendments
 (a)ORBIT Act ReportSection 646 of the Communications Satellite Act of 1962 (47 U.S.C. 765e; 114 Stat. 57) is repealed. (b)Satellite Competition ReportSection 4 of Public Law 109–34 (47 U.S.C. 703) is repealed.
 (c)International Broadband Data ReportSection 103(b)(1) of the Broadband Data Improvement Act (47 U.S.C. 1303(b)(1)) is amended by striking the assessment and report and all that follows through Federal Communications Commission and inserting its report under section 13 of the Communications Act of 1934, the Federal Communications Commission.
 (d)Status of Competition in the Market for the Delivery of Video Programming ReportSection 628 of the Communications Act of 1934 (47 U.S.C. 548) is amended— (1)by striking subsection (g);
 (2)by redesignating subsection (j) as subsection (g); and (3)by transferring subsection (g) (as redesignated) so that it appears after subsection (f).
 (e)Report on Cable Industry PricesSection 623(k) of the Communications Act of 1934 (47 U.S.C. 543(k)) is amended— (1)in paragraph (1), by striking annually publish and inserting publish with its report under section 13; and
 (2)in the heading of paragraph (2), by striking annual. (f)Triennial Report Identifying and Eliminating Market Entry Barriers for Entrepreneurs and Other Small BusinessesSection 257 of the Communications Act of 1934 (47 U.S.C. 257) is amended by striking subsection (c).
 (g)State of Competitive Market Conditions with respect to Commercial Mobile Radio ServicesSection 332(c)(1)(C) of the Communications Act of 1934 (47 U.S.C. 332(c)(1)(C)) is amended by striking the first and second sentences.
				(h)Previously eliminated annual report
 (1)In generalSection 4 of the Communications Act of 1934 (47 U.S.C. 154) is amended— (A)by striking subsection (k); and
 (B)by redesignating subsections (l) through (o) as subsections (k) through (n), respectively. (2)Conforming amendmentSection 309(j)(8)(B) of the Communications Act of 1934 (47 U.S.C. 309(j)(8)(B)) is amended by striking the last sentence.
 (i)Additional outdated reportsThe Communications Act of 1934 is further amended— (1)in section 4—
 (A)in subsection (b)(2)(B)(ii), by striking and shall furnish notice of such action and all that follows through subject of the waiver; and (B)in subsection (g), by striking paragraph (2);
 (2)in section 215— (A)by striking subsection (b); and
 (B)by redesignating subsection (c) as subsection (b); (3)in section 227(e), by striking paragraph (4);
 (4)in section 309(j)— (A)by striking paragraph (12); and
 (B)in paragraph (15)(C), by striking clause (iv); (5)in section 331(b), by striking the last sentence;
 (6)in section 336(e), by amending paragraph (4) to read as follows:  (4)ReportThe Commission shall annually advise the Congress on the amounts collected pursuant to the program required by this subsection.;
 (7)in section 339(c), by striking paragraph (1); (8)in section 396—
 (A)by striking subsection (i); (B)in subsection (k)—
 (i)in paragraph (1), by striking subparagraph (F); and (ii)in paragraph (3)(B)(iii), by striking subclause (V);
 (C)in subsection (l)(1)(B), by striking shall be included and all that follows through The audit report; and (D)by striking subsection (m);
 (9)in section 398(b)(4), by striking the third sentence; (10)in section 624A(b)(1)—
 (A)by striking Report; regulations and inserting Regulations; (B)by striking Within 1 year after and all that follows through on means of assuring and inserting The Commission shall issue such regulations as are necessary to assure; and
 (C)by striking Within 180 days after and all that follows through to assure such compatibility.; and (11)in section 713, by striking subsection (a).
 403.Effect on authorityNothing in this title or the amendments made by this title shall be construed to expand or contract the authority of the Commission.
 404.Other reportsNothing in this title or the amendments made by this title shall be construed to prohibit or otherwise prevent the Commission from producing any additional reports otherwise within the authority of the Commission.
			VAdditional Provisions
			501.Independent Inspector General for FCC
 (a)AmendmentsThe Inspector General Act of 1978 (5 U.S.C. App.) is amended— (1)in section 8G(a)(2), by striking the Federal Communications Commission,; and
 (2)in section 12— (A)in paragraph (1), by inserting , the Federal Communications Commission, after the Chairman of the Nuclear Regulatory Commission; and
 (B)in paragraph (2), by inserting the Federal Communications Commission, after the Environmental Protection Agency,. (b)Transition ruleAn individual serving as Inspector General of the Commission on the date of the enactment of this Act pursuant to an appointment made under section 8G of the Inspector General Act of 1978 (5 U.S.C. App.)—
 (1)may continue so serving until the President makes an appointment under section 3(a) of such Act with respect to the Commission consistent with the amendments made by subsection (a); and
 (2)shall, while serving under paragraph (1), remain subject to the provisions of section 8G of such Act which, immediately before the date of the enactment of this Act, applied with respect to the Inspector General of the Commission and suffer no reduction in pay.
					502.Authority of Chief Information Officer
 (a)In generalThe Commission shall ensure that the Chief Information Officer of the Commission has a significant role in—
 (1)the decision-making process for annual and multi-year planning, programming, budgeting, and execution decisions, related reporting requirements, and reports related to information technology;
 (2)the management, governance, and oversight processes related to information technology; and (3)the hiring of personnel with information technology responsibilities.
 (b)CIO approvalThe Chief Information Officer of the Commission, in consultation with the Chief Financial Officer of the Commission and budget officials, shall specify and approve the allocation of amounts appropriated to the Commission for information technology, consistent with the provisions of appropriations Acts, budget guidelines, and recommendations from the Director of the Office of Management and Budget.
				503.Spoofing prevention
				(a)Expanding and clarifying prohibition on misleading or inaccurate caller identification information
 (1)Communications from outside the United StatesSection 227(e)(1) of the Communications Act of 1934 (47 U.S.C. 227(e)(1)) is amended by striking in connection with any telecommunications service or IP-enabled voice service and inserting or any person outside the United States if the recipient is within the United States, in connection with any voice service or text messaging service.
 (2)Coverage of text messages and voice servicesSection 227(e)(8) of the Communications Act of 1934 (47 U.S.C. 227(e)(8)) is amended— (A)in subparagraph (A), by striking telecommunications service or IP-enabled voice service and inserting voice service or a text message sent using a text messaging service;
 (B)in the first sentence of subparagraph (B), by striking telecommunications service or IP-enabled voice service and inserting voice service or a text message sent using a text messaging service; and (C)by striking subparagraph (C) and inserting the following:
							
 (C)Text messageThe term text message— (i)means a message consisting of text, images, sounds, or other information that is transmitted to or from a device that is identified as the receiving or transmitting device by means of a 10-digit telephone number or N11 service code;
 (ii)includes a short message service (commonly referred to as SMS) message and a multimedia message service (commonly referred to as MMS) message; and (iii)does not include—
 (I)a real-time, two-way voice or video communication; or (II)a message sent over an IP-enabled messaging service to another user of the same messaging service, except a message described in clause (ii).
 (D)Text messaging serviceThe term text messaging service means a service that enables the transmission or receipt of a text message, including a service provided as part of or in connection with a voice service.
 (E)Voice serviceThe term voice service— (i)means any service that is interconnected with the public switched telephone network and that furnishes voice communications to an end user using resources from the North American Numbering Plan or any successor to the North American Numbering Plan adopted by the Commission under section 251(e)(1); and
 (ii)includes transmissions from a telephone facsimile machine, computer, or other device to a telephone facsimile machine..
 (3)Technical amendmentSection 227(e) of the Communications Act of 1934 (47 U.S.C. 227(e)) is amended in the heading by inserting Misleading or before Inaccurate.
					(4)Regulations
 (A)In generalSection 227(e)(3)(A) of the Communications Act of 1934 (47 U.S.C. 227(e)(3)(A)) is amended by striking Not later than 6 months after the date of enactment of the Truth in Caller ID Act of 2009, the Commission and inserting The Commission.
 (B)DeadlineThe Commission shall prescribe regulations to implement the amendments made by this subsection not later than 18 months after the date of enactment of this Act.
 (5)Effective dateThe amendments made by this subsection shall take effect on the date that is 6 months after the date on which the Commission prescribes regulations under paragraph (4).
					(b)Consumer education materials on how To avoid scams that rely upon misleading or inaccurate caller
			 identification information
 (1)Development of materialsNot later than 1 year after the date of enactment of this Act, the Commission, in coordination with the Federal Trade Commission, shall develop consumer education materials that provide information about—
 (A)ways for consumers to identify scams and other fraudulent activity that rely upon the use of misleading or inaccurate caller identification information; and
 (B)existing technologies, if any, that a consumer can use to protect against such scams and other fraudulent activity.
 (2)ContentsIn developing the consumer education materials under paragraph (1), the Commission shall— (A)identify existing technologies, if any, that can help consumers guard themselves against scams and other fraudulent activity that rely upon the use of misleading or inaccurate caller identification information, including—
 (i)descriptions of how a consumer can use the technologies to protect against such scams and other fraudulent activity; and
 (ii)details on how consumers can access and use the technologies; and (B)provide other information that may help consumers identify and avoid scams and other fraudulent activity that rely upon the use of misleading or inaccurate caller identification information.
 (3)UpdatesThe Commission shall ensure that the consumer education materials required under paragraph (1) are updated on a regular basis.
 (4)WebsiteThe Commission shall include the consumer education materials developed under paragraph (1) on its website.
					(c)GAO report on combating the fraudulent provision of misleading or inaccurate caller identification
			 information
 (1)In generalThe Comptroller General of the United States shall conduct a study of the actions the Commission and the Federal Trade Commission have taken to combat the fraudulent provision of misleading or inaccurate caller identification information, and the additional measures that could be taken to combat such activity.
 (2)Required considerationsIn conducting the study under paragraph (1), the Comptroller General shall examine— (A)trends in the types of scams that rely on misleading or inaccurate caller identification information;
 (B)previous and current enforcement actions by the Commission and the Federal Trade Commission to combat the practices prohibited by section 227(e)(1) of the Communications Act of 1934 (47 U.S.C. 227(e)(1));
 (C)current efforts by industry groups and other entities to develop technical standards to deter or prevent the fraudulent provision of misleading or inaccurate caller identification information, and how such standards may help combat the current and future provision of misleading or inaccurate caller identification information; and
 (D)whether there are additional actions the Commission, the Federal Trade Commission, and Congress should take to combat the fraudulent provision of misleading or inaccurate caller identification information.
 (3)ReportNot later than 18 months after the date of enactment of this Act, the Comptroller General shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the findings of the study under paragraph (1), including any recommendations regarding combating the fraudulent provision of misleading or inaccurate caller identification information.
 (d)Rule of constructionNothing in this section, or the amendments made by this section, shall be construed to modify, limit, or otherwise affect any rule or order adopted by the Commission in connection with—
 (1)the Telephone Consumer Protection Act of 1991 (Public Law 102–243; 105 Stat. 2394) or the amendments made by that Act; or
 (2)the CAN–SPAM Act of 2003 (15 U.S.C. 7701 et seq.). 504.Report on promoting broadband Internet access service for veterans (a)Veteran definedIn this section, the term veteran has the meaning given the term in section 101 of title 38, United States Code.
 (b)Report requiredNot later than 1 year after the date of the enactment of this Act, the Commission shall submit to Congress a report on promoting broadband Internet access service for veterans, in particular low-income veterans and veterans residing in rural areas. In such report, the Commission shall—
 (1)examine such access and how to promote such access; and (2)provide findings and recommendations for Congress with respect to such access and how to promote such access.
 (c)Public notice and opportunity To commentIn preparing the report required by subsection (b), the Commission shall provide the public with notice and an opportunity to comment on broadband Internet access service for veterans, in particular low-income veterans and veterans residing in rural areas, and how to promote such access.
				505.Methodology for collection of mobile service coverage data
 (a)DefinitionsIn this section— (1)the term commercial mobile data service has the meaning given the term in section 6001 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1401);
 (2)the term commercial mobile service has the meaning given the term in section 332(d) of the Communications Act of 1934 (47 U.S.C. 332(d));
 (3)the term coverage data means, if commercial mobile service or commercial mobile data service is available, general information about the service, which may include available speed tiers, radio frequency signal levels, and network and performance characteristics; and
 (4)the term Universal Service program means the universal service support mechanisms established under section 254 of the Communications Act of 1934 (47 U.S.C. 254) and the regulations issued under that section.
 (b)Methodology establishedNot later than 180 days after the conclusion of the Mobility Fund Phase II Auction, the Commission shall promulgate regulations to establish a methodology that shall apply to the collection of coverage data by the Commission for the purposes of—
 (1)the Universal Service program; or (2)any other similar program.
 (c)RequirementsThe methodology established under subsection (b) shall— (1)contain standard definitions for different available technologies such as 2G, 3G, 4G, and 4G LTE;
 (2)enhance the consistency and robustness of how the data are collected by different parties; (3)improve the validity and reliability of coverage data; and
 (4)increase the efficiency of coverage data collection. 506.Accuracy of dispatchable location for 9–1–1 calls (a)Proceeding requiredNot later than 18 months after the date of the enactment of this Act, the Commission shall conclude a proceeding to consider adopting rules to ensure that the dispatchable location is conveyed with a 9–1–1 call, regardless of the technological platform used and including with calls from multi-line telephone systems (as defined in section 6502 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1471)).
 (b)Relationship to other proceedingsIn conducting the proceeding required by subsection (a), the Commission may consider information and conclusions from other Commission proceedings regarding the accuracy of the dispatchable location for a 9–1–1 call, but nothing in this section shall be construed to require the Commission to reconsider any information or conclusion from a proceeding regarding the accuracy of the dispatchable location for a 9–1–1 call in which the Commission has adopted rules or issued an order before the date of the enactment of this Act.
 (c)DefinitionsIn this section: (1)9–1–1 callThe term 9–1–1 call means a voice call that is placed, or a message that is sent by other means of communication, to a public safety answering point (as defined in section 222 of the Communications Act of 1934 (47 U.S.C. 222)) for the purpose of requesting emergency services.
 (2)Dispatchable locationThe term dispatchable location means the street address of the calling party, and additional information such as room number, floor number, or similar information necessary to adequately identify the location of the calling party.
					507.NTIA study on interagency process following cybersecurity incidents
 (a)In generalThe Assistant Secretary of Commerce for Communications and Information shall complete a study on how the National Telecommunications and Information Administration can best coordinate the interagency process following cybersecurity incidents.
 (b)Report to CongressNot later than 18 months after the date of the enactment of this Act, the Assistant Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report detailing the findings and recommendations of the study conducted under subsection (a).
				508.Tribal digital access
				(a)Tribal broadband data report
 (1)In generalNot later than 1 year after the date of the enactment of this Act, the Commission shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report evaluating broadband coverage in Indian country (as defined in section 1151 of title 18, United States Code) and on land held by a Native Corporation pursuant to the Alaska Native Claims Settlement Act.
 (2)Required assessmentsThe report required by paragraph (1) shall include the following: (A)An assessment of areas of Indian country (as so defined) and land held by a Native Corporation pursuant to the Alaska Native Claims Settlement Act that have adequate broadband coverage.
 (B)An assessment of unserved areas of Indian country (as so defined) and land held by a Native Corporation pursuant to the Alaska Native Claims Settlement Act.
 (b)Tribal broadband proceedingNot later than 30 months after the date of the enactment of this Act, the Commission shall complete a proceeding to address the unserved areas identified in the report under subsection (a).
 509.Terms of office and vacanciesSection 4(c) of the Communications Act of 1934 (47 U.S.C. 154(c)) is amended to read as follows:  (c) (1)A commissioner—
 (A)shall be appointed for a term of 5 years; (B)except as provided in subparagraph (C), may continue to serve after the expiration of the fixed term of office of the commissioner until a successor is appointed and has been confirmed and taken the oath of office; and
 (C)may not continue to serve after the expiration of the session of Congress that begins after the expiration of the fixed term of office of the commissioner.
 (2)Any person chosen to fill a vacancy in the Commission— (A)shall be appointed for the unexpired term of the commissioner that the person succeeds;
 (B)except as provided in subparagraph (C), may continue to serve after the expiration of the fixed term of office of the commissioner that the person succeeds until a successor is appointed and has been confirmed and taken the oath of office; and
 (C)may not continue to serve after the expiration of the session of Congress that begins after the expiration of the fixed term of office of the commissioner that the person succeeds.
 (3)No vacancy in the Commission shall impair the right of the remaining commissioners to exercise all the powers of the Commission..
 510.Submission of copy of certain documents to CongressSection 4 of the Communications Act of 1934, as amended by section 402(h), is further amended by adding at the end the following:
				
					(o)Budget estimates and requests; legislative recommendations, testimony, and comments on legislation;
			 semiannual reports
 (1)Budget estimates and requestsIf the Commission submits any budget estimate or request to the President or the Office of Management and Budget, the Commission shall concurrently transmit a copy of that estimate or request to Congress.
						(2)Legislative recommendations, testimony, and comments on legislation
 (A)In generalIf the Commission submits any legislative recommendations, testimony, or comments on legislation to the President or the Office of Management and Budget, the Commission shall concurrently transmit a copy thereof to Congress.
 (B)ProhibitionNo officer or agency of the United States may require the Commission to submit legislative recommendations, testimony, or comments on legislation to any officer or agency of the United States for approval, comments, or review prior to the submission of the recommendations, testimony, or comments to Congress.
							(3)Office of Inspector General semiannual reports
 (A)In generalNotwithstanding section 5(b) of the Inspector General Act of 1978 (5 U.S.C. App.), the Inspector General of the Commission shall concurrently submit each semiannual report required under such section 5(b) to the Commission and to the appropriate committees or subcommittees of Congress.
 (B)Rule of constructionNothing in subparagraph (A) shall be construed to modify the requirement for the Commission to submit to the appropriate committees or subcommittees of Congress each such semiannual report together with a report by the Commission under such section 5(b)..
 511.Joint board recommendationThe Commission may not modify, amend, or change its rules or regulations for universal service support payments to implement the February 27, 2004, recommendations of the Federal-State Joint Board on Universal Service regarding single connection or primary line restrictions on universal service support payments.
 512.Disclaimer for press releases regarding notices of apparent liabilityThe Commission shall include in any press release regarding the issuance of a notice of apparent liability under section 503(b)(4) of the Communications Act of 1934 (47 U.S.C. 503(b)(4)) a disclaimer informing consumers that—
 (1)the issuance of a notice of apparent liability should be treated only as allegations; and (2)the amount of any forfeiture penalty proposed in a notice of apparent liability represents the maximum penalty that the Commission may impose for the violations alleged in the notice of apparent liability.
				513.Reports related to spectrum auctions
 (a)Estimate of upcoming auctionsSection 309(j) of the Communications Act of 1934 (47 U.S.C. 309(j)) is amended by adding at the end the following:
					
						(18)Estimate of upcoming auctions
 (A)Not later than September 30, 2018, and annually thereafter, the Commission shall make publicly available an estimate of what systems of competitive bidding authorized under this subsection may be initiated during the upcoming 12-month period.
 (B)The estimate under subparagraph (A) shall, to the extent possible, identify the bands of frequencies the Commission expects to be included in each such system of competitive bidding..
 (b)Auction expenditure justification reportNot later than April 1, 2019, and annually thereafter, the Commission shall provide to the appropriate committees of Congress a report containing a detailed justification for the use of proceeds retained by the Commission under section 309(j)(8)(B) of the Communications Act of 1934 (47 U.S.C. 309(j)(8)(B)) for the costs of developing and implementing the program required by section 309(j) of that Act.
 (c)DefinitionFor purposes of this section, the term appropriate committees of Congress means— (1)the Committee on Commerce, Science, and Transportation of the Senate;
 (2)the Committee on Appropriations of the Senate; (3)the Committee on Energy and Commerce of the House of Representatives; and
 (4)the Committee on Appropriations of the House of Representatives. VIViewer Protection 601.Reserve source for payment of TV broadcaster relocation costs (a)Establishment of fundThere is established in the Treasury of the United States a fund to be known as the Broadcast Repack Fund.
				(b)Availability of funds
 (1)In generalIf the Commission makes the certification described in paragraph (2), amounts in the Broadcast Repack Fund shall be available to the Commission to make reimbursements pursuant to subsection (b)(4)(A)(i) or (b)(4)(A)(ii) of section 6403 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1452).
 (2)CertificationThe certification described in this paragraph is a certification from the Commission to the Secretary of the Treasury that the funds available in the TV Broadcaster Relocation Fund established under subsection (d) of such section are likely to be insufficient to reimburse reasonably incurred costs described in subsection (b)(4)(A)(i) or (b)(4)(A)(ii) of such section.
 (3)Availability for payments after April 13, 2020Notwithstanding subsection (b)(4)(D) of such section, the Commission may make payments pursuant to subsection (b)(4)(A)(i) or (b)(4)(A)(ii) of such section from the Broadcast Repack Fund after April 13, 2020, if, before making any such payments after such date, the Commission submits to Congress a certification that such payments are necessary to reimburse reasonably incurred costs described in such subsection.
					(c)Unused funds rescinded and deposited into the general fund of the Treasury
 (1)Rescission and depositIf any unobligated amounts remain in the Broadcast Repack Fund after the date described in paragraph (2), such amounts shall be rescinded and deposited into the general fund of the Treasury, where such amounts shall be dedicated for the sole purpose of deficit reduction.
 (2)Date describedThe date described in this paragraph is the earlier of— (A)the date of a certification by the Commission under paragraph (3) that all reimbursements pursuant to subsections (b)(4)(A)(i) and (b)(4)(A)(ii) of such section 6403 have been made; or
 (B)July 3, 2022. (3)CertificationIf all reimbursements pursuant to subsections (b)(4)(A)(i) and (b)(4)(A)(ii) of such section 6403 have been made before July 3, 2022, the Commission shall submit to the Secretary of the Treasury a certification that all such reimbursements have been made.
 (d)Administrative costsThe amount of auction proceeds that the salaries and expenses account of the Commission is required to retain under section 309(j)(8)(B) of the Communications Act of 1934 (47 U.S.C. 309(j)(8)(B)), including from the proceeds of the forward auction under section 6403 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1452), shall be sufficient to cover the administrative costs incurred by the Commission in making any reimbursements out of the Broadcast Repack Fund.
				602.Payment of relocation costs of television translator stations and low power television stations
				(a)Payment required
 (1)In generalFrom amounts made available under subsection (b)(2), the Commission shall reimburse costs reasonably incurred by a television translator station or low power television station on or after January 1, 2017, in order for such station to relocate its television service from one channel to another channel or otherwise modify its facility as a result of the reorganization of broadcast television spectrum under subsection (b) of section 6403 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1452). Only stations that are eligible to file and do file an application in the Commission’s Special Displacement Window are eligible to seek reimbursement under this paragraph.
 (2)LimitationThe Commission may not make reimbursements under paragraph (1) for lost revenues. (3)Duplicative payments prohibitedIn the case of a low power television station that has been accorded primary status as a Class A television licensee under section 73.6001(a) of title 47, Code of Federal Regulations—
 (A)if the licensee of such station has received reimbursement with respect to such station under subsection (b)(4)(A)(i) of such section 6403 (including from amounts made available under section 601 of this title), or from any other source, such station may not receive reimbursement under paragraph (1); and
 (B)if such station has received reimbursement under paragraph (1), the licensee of such station may not receive reimbursement with respect to such station under subsection (b)(4)(A)(i) of such section 6403.
 (4)Additional limitationThe Commission may not make reimbursement under paragraph (1) for costs incurred to resolve mutually exclusive applications, including costs incurred in any auction of available channels.
					(b)Funding
 (1)Establishment of fundThere is established in the Treasury of the United States a fund to be known as the Translator and Low Power Station Relocation Fund.
					(2)Availability of funds
 (A)In generalAmounts in the Translator and Low Power Station Relocation Fund shall be available to the Commission to make payments required by subsection (a)(1).
 (B)Availability after April 13, 2020Amounts in the Translator and Low Power Station Relocation Fund shall not be available to the Commission to make payments required by subsection (a)(1) after April 13, 2020, unless, before making any such payments after such date, the Commission submits to Congress a certification that such payments are necessary to reimburse costs reasonably incurred by a television translator station or low power television station on or after January 1, 2017, in order for such station to relocate its television service from one channel to another channel or otherwise modify its facility as a result of the reorganization of broadcast television spectrum under subsection (b) of section 6403 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1452).
						(3)Unused funds rescinded and deposited into the general fund of the Treasury
 (A)Rescission and depositIf any unobligated amounts remain in the Translator and Low Power Station Relocation Fund after the date described in subparagraph (B), such amounts shall be rescinded and deposited into the general fund of the Treasury, where such amounts shall be dedicated for the sole purpose of deficit reduction.
 (B)Date describedThe date described in this subparagraph is the earlier of— (i)the date of a certification by the Commission under subparagraph (C) that all reimbursements pursuant to subsection (a)(1) have been made; or
 (ii)July 3, 2023. (C)CertificationIf all reimbursements pursuant to subsection (a)(1) have been made before July 3, 2023, the Commission shall submit to the Secretary of the Treasury a certification that all such reimbursements have been made.
 (c)Administrative costsThe amount of auction proceeds that the salaries and expenses account of the Commission is required to retain under section 309(j)(8)(B) of the Communications Act of 1934 (47 U.S.C. 309(j)(8)(B)), including from the proceeds of the forward auction under section 6403 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1452), shall be sufficient to cover the administrative costs incurred by the Commission in making any reimbursements out of the Translator and Low Power Station Relocation Fund.
 (d)DefinitionsIn this section: (1)Low power television stationThe term low power television station means a low power TV station (as defined in section 74.701 of title 47, Code of Federal Regulations) that was licensed and transmitting for at least 9 of the 12 months prior to April 13, 2017. For purposes of the preceding sentence, the operation of analog and digital companion facilities may be combined.
 (2)Television translator stationThe term television translator station means a television broadcast translator station (as defined in section 74.701 of title 47, Code of Federal Regulations) that was licensed and transmitting for at least 9 of the 12 months prior to April 13, 2017. For purposes of the preceding sentence, the operation of analog and digital companion facilities may be combined.
					603.Payment of relocation costs of FM broadcast stations
				(a)Payment required
 (1)In generalFrom amounts made available under subsection (b)(2), the Commission shall reimburse costs reasonably incurred by an FM broadcast station for facilities necessary for such station to reasonably minimize disruption of service as a result of the reorganization of broadcast television spectrum under subsection (b) of section 6403 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1452).
 (2)LimitationThe Commission may not make reimbursements under paragraph (1) for lost revenues. (3)Duplicative payments prohibitedIf an FM broadcast station has received a payment for interim facilities from the licensee of a television broadcast station that was reimbursed for such payment under subsection (b)(4)(A)(i) of such section 6403 (including from amounts made available under section 601 of this title), or from any other source, such FM broadcast station may not receive any reimbursements under paragraph (1).
					(b)Funding
 (1)Establishment of fundThere is established in the Treasury of the United States a fund to be known as the FM Broadcast Station Relocation Fund.
					(2)Availability of funds
 (A)In generalAmounts in the FM Broadcast Station Relocation Fund shall be available to the Commission to make payments required by subsection (a)(1).
 (B)Availability after April 13, 2020Amounts in the FM Broadcast Station Relocation Fund shall not be available to the Commission to make payments required by subsection (a)(1) after April 13, 2020, unless, before making any such payments after such date, the Commission submits to Congress a certification that such payments are necessary to reimburse costs reasonably incurred by an FM broadcast station for facilities necessary for such station to reasonably minimize disruption of service as a result of the reorganization of broadcast television spectrum under subsection (b) of section 6403 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1452).
						(3)Unused funds rescinded and deposited into the general fund of the Treasury
 (A)Rescission and depositIf any unobligated amounts remain in the FM Broadcast Station Relocation Fund after the date described in subparagraph (B), such amounts shall be rescinded and deposited into the general fund of the Treasury, where such amounts shall be dedicated for the sole purpose of deficit reduction.
 (B)Date describedThe date described in this subparagraph is the earlier of— (i)the date of a certification by the Commission under subparagraph (C) that all reimbursements pursuant to subsection (a)(1) have been made; or
 (ii)July 3, 2022. (C)CertificationIf all reimbursements pursuant to subsection (a)(1) have been made before July 3, 2022, the Commission shall submit to the Secretary of the Treasury a certification that all such reimbursements have been made.
 (c)Administrative costsThe amount of auction proceeds that the salaries and expenses account of the Commission is required to retain under section 309(j)(8)(B) of the Communications Act of 1934 (47 U.S.C. 309(j)(8)(B)), including from the proceeds of the forward auction under section 6403 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1452), shall be sufficient to cover the administrative costs incurred by the Commission in making any reimbursements out of the FM Broadcast Station Relocation Fund.
 (d)FM broadcast station definedIn this section, the term FM broadcast station has the meaning given such term in section 73.310 of title 47, Code of Federal Regulations, and, for an FM translator, has the meaning given the term FM translator in section 74.1201 of such title.
				604.Consumer education payment
 (a)Establishment of fundThere is established in the Treasury of the United States a fund to be known as the Broadcast Station Relocation Consumer Education Fund.
 (b)Availability of fundsAmounts in the Broadcast Station Relocation Consumer Education Fund shall be available to the Commission to make payments solely for the purposes of consumer education relating to the reorganization of broadcast television spectrum under subsection (b) of section 6403 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1452).
 (c)Administrative costsThe amount of auction proceeds that the salaries and expenses account of the Commission is required to retain under section 309(j)(8)(B) of the Communications Act of 1934 (47 U.S.C. 309(j)(8)(B)), including from the proceeds of the forward auction under section 6403 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1452), shall be sufficient to cover the administrative costs incurred by the Commission in making any payments out of the Broadcast Station Relocation Consumer Education Fund.
 605.Implementation and enforcementThe Commission shall implement and enforce this title as if this title is a part of the Communications Act of 1934 (47 U.S.C. 151 et seq.). A violation of this title, or a regulation promulgated under this title, shall be considered to be a violation of the Communications Act of 1934, or a regulation promulgated under such Act, respectively.
 606.Rule of constructionNothing in this title shall alter the final transition phase completion date established by the Commission for full power and Class A television stations.
			VIIMOBILE NOW
 701.Short titleThis title may be cited as the Making Opportunities for Broadband Investment and Limiting Excessive and Needless Obstacles to Wireless Act or the MOBILE NOW Act.
 702.DefinitionsIn this title: (1)Appropriate committees of CongressThe term appropriate committees of Congress means—
 (A)the Committee on Commerce, Science, and Transportation of the Senate; (B)the Committee on Energy and Commerce of the House of Representatives; and
 (C)each committee of the Senate or of the House of Representatives with jurisdiction over a Federal entity affected by the applicable section in which the term appears.
 (2)CommissionThe term Commission means the Federal Communications Commission. (3)Federal entityThe term Federal entity has the meaning given the term in section 113(l) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 923(l)).
 (4)NTIAThe term NTIA means the National Telecommunications and Information Administration of the Department of Commerce.
 (5)OMBThe term OMB means the Office of Management and Budget. (6)SecretaryThe term Secretary means the Secretary of Commerce.
				703.Identifying 255 megahertz
				(a)Requirements
 (1)In generalNot later than December 31, 2022, the Secretary, working through the NTIA, and the Commission shall identify a total of at least 255 megahertz of Federal and non-Federal spectrum for mobile and fixed wireless broadband use.
 (2)Unlicensed and licensed useOf the spectrum identified under paragraph (1), not less than— (A)100 megahertz below the frequency of 8000 megahertz shall be identified for use on an unlicensed basis;
 (B)100 megahertz below the frequency of 6000 megahertz shall be identified for use on an exclusive, licensed basis for commercial mobile use, pursuant to the Commission’s authority to implement such licensing in a flexible manner, and subject to potential continued use of such spectrum by incumbent Federal entities in designated geographic areas indefinitely or for such length of time stipulated in transition plans approved by the Technical Panel under section 113(h) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 923(h)) for those incumbent entities to be relocated to alternate spectrum; and
 (C)55 megahertz below the frequency of 8000 megahertz shall be identified for use on either a licensed or unlicensed basis, or a combination of licensed and unlicensed.
 (3)Non-eligible spectrumFor purposes of satisfying the requirement under paragraph (1), the following spectrum shall not be counted:
 (A)The frequencies between 1695 and 1710 megahertz. (B)The frequencies between 1755 and 1780 megahertz.
 (C)The frequencies between 2155 and 2180 megahertz. (D)The frequencies between 3550 and 3700 megahertz.
 (E)Spectrum that the Commission determines had more than de minimis mobile or fixed wireless broadband operations within the band on the day before the date of enactment of this Act.
 (4)Treatment of certain other spectrumSpectrum identified pursuant to this section may include eligible spectrum, if any, identified after the date of enactment of this Act pursuant to title X of the Bipartisan Budget Act of 2015 (Public Law 114–74).
 (5)Spectrum made available on and after February 11, 2016Any spectrum that has been made available for licensed or unlicensed use on and after February 11, 2016, and that otherwise satisfies the requirements of this section may be counted towards the requirements of this subsection.
 (6)Relocation prioritized over sharingThis section shall be carried out in accordance with section 113(j) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 923(j)).
 (7)ConsiderationsIn identifying spectrum for use under this section, the Secretary, working through the NTIA, and Commission shall consider—
 (A)the need to preserve critical existing and planned Federal Government capabilities; (B)the impact on existing State, local, and tribal government capabilities;
 (C)the international implications; (D)the need for appropriate enforcement mechanisms and authorities; and
 (E)the importance of the deployment of wireless broadband services in rural areas of the United States.
 (b)Rules of constructionNothing in this section shall be construed— (1)to impair or otherwise affect the functions of the Director of OMB relating to budgetary, administrative, or legislative proposals;
 (2)to require the disclosure of classified information, law enforcement sensitive information, or other information that must be protected in the interest of national security; or
 (3)to affect any requirement under section 156 of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 921 note), as added by section 1062(a) of the National Defense Authorization Act for Fiscal Year 2000, or any other relevant statutory requirement applicable to the reallocation of Federal spectrum.
					704.Millimeter wave spectrum
 (a)FCC proceedingNot later than 2 years after the date of enactment of this Act, the Commission shall publish a notice of proposed rulemaking to consider service rules to authorize mobile or fixed terrestrial wireless operations, including for advanced mobile service operations, in the radio frequency band between 42000 and 42500 megahertz.
 (b)ConsiderationsIn conducting a rulemaking under subsection (a), the Commission shall— (1)consider how the band described in subsection (a) may be used to provide commercial wireless broadband service, including whether—
 (A)such spectrum may be best used for licensed or unlicensed services, or some combination thereof; and
 (B)to permit additional licensed operations in such band on a shared basis; and (2)include technical characteristics under which the band described in subsection (a) may be employed for mobile or fixed terrestrial wireless operations, including any appropriate coexistence requirements.
 (c)Spectrum made available on and after February 11, 2016Any spectrum that has been made available for licensed or unlicensed use on or after February 11, 2016, and that otherwise satisfies the requirements of section 703 may be counted towards the requirements of section 703(a).
				705.3 gigahertz spectrum
 (a)Between 3100 megahertz and 3550 megahertzNot later than 24 months after the date of enactment of this Act, and in consultation with the Commission and the head of each affected Federal agency (or a designee thereof), the Secretary, working through the NTIA, shall submit to the Commission and the appropriate committees of Congress a report evaluating the feasibility of allowing commercial wireless services, licensed or unlicensed, to share use of the frequencies between 3100 megahertz and 3550 megahertz.
 (b)Between 3700 megahertz and 4200 megahertzNot later than 18 months after the date of enactment of this Act, after notice and an opportunity for public comment, and in consultation with the Secretary, working through the NTIA, and the head of each affected Federal agency (or a designee thereof), the Commission shall submit to the Secretary and the appropriate committees of Congress a report evaluating the feasibility of allowing commercial wireless services, licensed or unlicensed, to use or share use of the frequencies between 3700 megahertz and 4200 megahertz.
 (c)RequirementsA report under subsection (a) or (b) shall include the following: (1)An assessment of the operations of Federal entities that operate Federal Government stations authorized to use the frequencies described in that subsection.
 (2)An assessment of the possible impacts of such sharing on Federal and non-Federal users already operating on the frequencies described in that subsection.
 (3)The criteria that may be necessary to ensure shared licensed or unlicensed services would not cause harmful interference to Federal or non-Federal users already operating in the frequencies described in that subsection.
 (4)If such sharing is feasible, an identification of which of the frequencies described in that subsection are most suitable for sharing with commercial wireless services through the assignment of new licenses by competitive bidding, for sharing with unlicensed operations, or through a combination of licensing and unlicensed operations.
 (d)Commission actionThe Commission, in consultation with the NTIA, shall seek public comment on the reports required under subsections (a) and (b), including regarding the bands identified in such report as feasible pursuant to subsection (c)(4).
				706.Broadband infrastructure deployment
 (a)DefinitionsIn this section: (1)Appropriate state agencyThe term appropriate State agency means a State governmental agency that is recognized by the executive branch of the State as having the experience necessary to evaluate and carry out projects relating to the proper and effective installation and operation of broadband infrastructure.
 (2)Broadband infrastructureThe term broadband infrastructure means any buried, underground, or aerial facility, and any wireless or wireline connection, that enables users to send and receive voice, video, data, graphics, or any combination thereof.
 (3)Broadband infrastructure entityThe term broadband infrastructure entity means any entity that— (A)installs, owns, or operates broadband infrastructure; and
 (B)provides broadband services in a manner consistent with the public interest, convenience, and necessity, as determined by the State.
 (4)StateThe term State means— (A)a State;
 (B)the District of Columbia; and (C)the Commonwealth of Puerto Rico.
 (b)Broadband infrastructure deploymentTo facilitate the installation of broadband infrastructure, the Secretary of Transportation shall promulgate regulations to ensure that each State that receives funds under chapter 1 of title 23, United States Code, meets the following requirements:
 (1)Broadband consultationThe State department of transportation, in consultation with appropriate State agencies, shall— (A)identify a broadband utility coordinator, that may have additional responsibilities, whether in the State department of transportation or in another State agency, that is responsible for facilitating the broadband infrastructure right-of-way efforts within the State;
 (B)establish a process for the registration of broadband infrastructure entities that seek to be included in those broadband infrastructure right-of-way facilitation efforts within the State;
 (C)establish a process to electronically notify broadband infrastructure entities identified under subparagraph (B) of the State transportation improvement program on an annual basis and provide additional notifications as necessary to achieve the goals of this section; and
 (D)coordinate initiatives carried out under this section with other statewide telecommunication and broadband plans and State and local transportation and land use plans, including strategies to minimize repeated excavations that involve the installation of broadband infrastructure in a right-of-way.
 (2)PriorityIf a State chooses to provide for the installation of broadband infrastructure in the right-of-way of an applicable Federal-aid highway project under this subsection, the State department of transportation shall carry out any appropriate measures to ensure that any existing broadband infrastructure entities are not disadvantaged, as compared to other broadband infrastructure entities, with respect to the program under this subsection.
 (c)Effect of sectionThis section applies only to activities for which Federal obligations or expenditures are initially approved on or after the date regulations under subsection (b) become effective. Nothing in this section establishes a mandate or requirement that a State install or allow the installation of broadband infrastructure in a highway right-of-way. Nothing in this section authorizes the Secretary of Transportation to withhold or reserve funds or approval of a project under title 23, United States Code.
				707.Reallocation incentives
 (a)In generalNot later than 24 months after the date of enactment of this Act, the Assistant Secretary of Commerce for Communications and Information, in consultation with the Commission, the Director of OMB, and the head of each affected Federal agency (or a designee thereof), after notice and an opportunity for public comment, shall submit to the appropriate committees of Congress a report that includes legislative or regulatory recommendations to incentivize a Federal entity to relinquish, or share with Federal or non-Federal users, Federal spectrum for the purpose of allowing commercial wireless broadband services to operate on that Federal spectrum.
				(b)Post-Auction payments
 (1)ReportIn preparing the report under subsection (a), the Assistant Secretary of Commerce for Communications and Information shall—
 (A)consider whether permitting eligible Federal entities that are implementing a transition plan submitted under section 113(h) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 923(h)) to accept payments could result in access to the eligible frequencies that are being reallocated for exclusive non-Federal use or shared use sooner than would otherwise occur without such payments; and
 (B)include the findings under subparagraph (A), including the analysis under paragraph (2) and any recommendations for legislation, in the report.
 (2)AnalysisIn considering payments under paragraph (1)(A), the Assistant Secretary of Commerce for Communications and Information shall conduct an analysis of whether and how such payments would affect—
 (A)bidding in auctions conducted under section 309(j) of the Communications Act of 1934 (47 U.S.C. 309(j)) of such eligible frequencies; and
 (B)receipts collected from the auctions described in subparagraph (A). (3)DefinitionsIn this subsection:
 (A)PaymentThe term payment means a payment in cash or in-kind by any auction winner, or any person affiliated with an auction winner, of eligible frequencies during the period after eligible frequencies have been reallocated by competitive bidding under section 309(j) of the Communications Act of 1934 (47 U.S.C. 309(j)) but prior to the completion of relocation or sharing transition of such eligible frequencies per transition plans approved by the Technical Panel.
 (B)Eligible frequenciesThe term eligible frequencies has the meaning given the term in section 113(g)(2) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 923(g)(2)).
						708.Bidirectional sharing study
 (a)In generalNot later than 18 months after the date of enactment of this Act, including an opportunity for public comment, the Commission, in collaboration with the NTIA, shall—
 (1)conduct a bidirectional sharing study to determine the best means of providing Federal entities flexible access to non-Federal spectrum on a shared basis across a range of short-, mid-, and long-range timeframes, including for intermittent purposes like emergency use; and
 (2)submit to Congress a report on the study under paragraph (1), including any recommendations for legislation or proposed regulations.
 (b)ConsiderationsIn conducting the study under subsection (a), the Commission shall— (1)consider the regulatory certainty that commercial spectrum users and Federal entities need to make longer-term investment decisions for shared access to be viable; and
 (2)evaluate any barriers to voluntary commercial arrangements in which non-Federal users could provide access to Federal entities.
					709.Unlicensed services in guard bands
 (a)In generalAfter public notice and comment, and in consultation with the Assistant Secretary of Commerce for Communications and Information and the head of each affected Federal agency (or a designee thereof), with respect to frequencies allocated for Federal use, the Commission shall adopt rules that permit unlicensed services where feasible to use any frequencies that are designated as guard bands to protect frequencies allocated after the date of enactment of this Act by competitive bidding under section 309(j) of the Communications Act of 1934 (47 U.S.C. 309(j)), including spectrum that acts as a duplex gap between transmit and receive frequencies.
 (b)LimitationThe Commission may not permit any use of a guard band under this section that would cause harmful interference to a licensed service or a Federal service.
 (c)Rule of constructionNothing in this section shall be construed as limiting the Commission or the Assistant Secretary of Commerce for Communications and Information from otherwise making spectrum available for licensed or unlicensed use in any frequency band in addition to guard bands, including under section 703, consistent with their statutory jurisdictions.
 710.Amendments to the Spectrum Pipeline Act of 2015Section 1008 of the Spectrum Pipeline Act of 2015 (Public Law 114–74; 129 Stat. 584) is amended in the matter preceding paragraph (1) by inserting , after notice and an opportunity for public comment, after the Commission.
			711.GAO assessment of unlicensed spectrum and Wi-Fi use in low-income neighborhoods
				(a)Study
 (1)In generalThe Comptroller General of the United States shall conduct a study to evaluate the availability of broadband Internet access using unlicensed spectrum and wireless networks in low-income neighborhoods.
 (2)RequirementsIn conducting the study under paragraph (1), the Comptroller General shall consider and evaluate— (A)the availability of wireless Internet hot spots and access to unlicensed spectrum in low-income neighborhoods, particularly for elementary and secondary school-aged children in such neighborhoods;
 (B)any barriers preventing or limiting the deployment and use of wireless networks in low-income neighborhoods;
 (C)how to overcome any barriers described in subparagraph (B), including through incentives, policies, or requirements that would increase the availability of unlicensed spectrum and related technologies in low-income neighborhoods; and
 (D)how to encourage home broadband adoption by households with elementary and secondary school-age children that are in low-income neighborhoods.
 (b)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that—
 (1)summarizes the findings of the study conducted under subsection (a); and (2)makes recommendations with respect to potential incentives, policies, and requirements that could help achieve the goals described in subparagraphs (C) and (D) of subsection (a)(2).
					712.Rulemaking related to partitioning or disaggregating licenses
 (a)DefinitionsIn this section: (1)Covered small carrierThe term covered small carrier means a carrier (as defined in section 3 of the Communications Act of 1934 (47 U.S.C. 153)) that—
 (A)has not more than 1,500 employees (as determined under section 121.106 of title 13, Code of Federal Regulations, or any successor thereto); and
 (B)offers services using the facilities of the carrier. (2)Rural areaThe term rural area means any area other than—
 (A)a city, town, or incorporated area that has a population of more than 20,000 inhabitants; or (B)an urbanized area contiguous and adjacent to a city or town that has a population of more than 50,000 inhabitants.
						(b)Rulemaking
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Commission shall initiate a rulemaking proceeding to assess whether to establish a program, or modify existing programs, under which a licensee that receives a license for the exclusive use of spectrum in a specific geographic area under section 301 of the Communications Act of 1934 (47 U.S.C. 301) may partition or disaggregate the license by sale or long-term lease—
 (A)in order to— (i)provide services consistent with the license; and
 (ii)make unused spectrum available to— (I)an unaffiliated covered small carrier; or
 (II)an unaffiliated carrier to serve a rural area; and (B)if the Commission finds that such a program would promote—
 (i)the availability of advanced telecommunications services in rural areas; or (ii)spectrum availability for covered small carriers.
 (2)ConsiderationsIn conducting the rulemaking proceeding under paragraph (1), the Commission shall consider, with respect to the program proposed to be established under that paragraph—
 (A)whether reduced performance requirements with respect to spectrum obtained through the program would facilitate deployment of advanced telecommunications services in the areas covered by the program;
 (B)what conditions may be needed on transfers of spectrum under the program to allow covered small carriers that obtain spectrum under the program to build out the spectrum in a reasonable period of time;
 (C)what incentives may be appropriate to encourage licensees to lease or sell spectrum, including— (i)extending the term of a license granted under section 301 of the Communications Act of 1934 (47 U.S.C. 301); or
 (ii)modifying performance requirements of the license relating to the leased or sold spectrum; and (D)the administrative feasibility of—
 (i)the incentives described in subparagraph (C); and (ii)other incentives considered by the Commission that further the goals of this section.
 (3)Forfeiture of spectrumIf a party fails to meet any build out requirements set by the Commission for any spectrum sold or leased under this section, the right to the spectrum shall be forfeited to the Commission unless the Commission finds that there is good cause for the failure of the party.
 (4)RequirementThe Commission may offer a licensee incentives or reduced performance requirements under this section only if the Commission finds that doing so would likely result in increased availability of advanced telecommunications services in a rural area.
					713.Unlicensed spectrum policy
 (a)Statement of policyIt is the policy of the United States— (1)to maximize the benefit to the people of the United States of the spectrum resources of the United States;
 (2)to advance innovation and investment in wireless broadband services; and (3)to promote spectrum policy that makes available on an unlicensed basis radio frequency bands to address consumer demand for unlicensed wireless broadband operations.
 (b)Commission responsibilitiesThe Commission shall ensure that the efforts of the Commission related to spectrum allocation and assignment made available on an unlicensed basis radio frequency bands to address demand for unlicensed wireless broadband operations if doing so is, after taking into account the future needs of homeland security, national security, and other spectrum users—
 (1)reasonable; and (2)in the public interest.
 (c)Rule of constructionNothing in this section confers any additional rights on unlicensed users or users licensed by rule under part 96 of title 47, Code of Federal Regulations, to protection from harmful interference.
				714.National plan for unlicensed spectrum
 (a)DefinitionsIn this section: (1)Spectrum relocation fundThe term Spectrum Relocation Fund means the Fund established under section 118 of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 928).
 (2)Unlicensed or licensed by rule operationsThe term unlicensed or licensed by rule operations means the use of spectrum on a non-exclusive basis under— (A)part 15 of title 47, Code of Federal Regulations; or
 (B)licensing by rule under part 96 of title 47, Code of Federal Regulations. (b)National planNot later than 18 months after the date of enactment of this Act, the Commission, in consultation with the NTIA, shall develop a national plan for making additional radio frequency bands available for unlicensed or licensed by rule operations.
 (c)RequirementsThe plan developed under this section shall— (1)identify an approach that ensures that consumers have access to additional spectrum to conduct unlicensed or licensed by rule operations in a range of radio frequencies to meet consumer demand;
 (2)recommend specific actions by the Commission and the NTIA to permit unlicensed or licensed by rule operations in additional radio frequency ranges that the Commission finds—
 (A)are consistent with the statement of policy under section 713(a); (B)will—
 (i)expand opportunities for unlicensed or licensed by rule operations in a spectrum band; or (ii)otherwise improve spectrum utilization and intensity of use of bands where unlicensed or licensed by rule operations are already permitted;
 (C)will not cause harmful interference to Federal or non-Federal users of such bands; and (D)will not significantly impact homeland security or national security communications systems; and
 (3)examine additional ways, with respect to existing and planned databases or spectrum access systems designed to promote spectrum sharing and access to spectrum for unlicensed or licensed by rule operations—
 (A)to improve accuracy and efficacy; (B)to reduce burdens on consumers, manufacturers, and service providers; and
 (C)to protect sensitive Government information. (d)Spectrum relocation fundTo be included as an appendix as part of the plan developed under this section, the NTIA, in consultation with the Director of the Office of Management and Budget, shall share with the Commission recommendations about how to reform the Spectrum Relocation Fund—
 (1)to address costs incurred by Federal entities related to sharing radio frequency bands with radio technologies conducting unlicensed or licensed by rule operations; and
 (2)to ensure the Spectrum Relocation Fund has sufficient funds to cover— (A)the costs described in paragraph (1); and
 (B)other expenditures allowed of the Spectrum Relocation Fund under section 118 of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 928).
						(e)Report required
 (1)In generalNot later than 18 months after the date of enactment of this Act, the Commission shall submit to the appropriate committees of Congress a report that describes the plan developed under this section, including any recommendations for legislative change.
 (2)Publication on commission websiteNot later than the date on which the Commission submits the report under paragraph (1), the Commission shall make the report publicly available on the website of the Commission.
 (f)Rule of constructionNothing in this section confers any additional rights on unlicensed users or users licensed by rule under part 96 of title 47, Code of Federal Regulations, to protection from harmful interference.
				715.Spectrum challenge prize
 (a)Short titleThis section may be cited as the Spectrum Challenge Prize Act. (b)Definition of prize competitionIn this section, the term prize competition means a prize competition conducted by the Secretary under subsection (c)(1).
				(c)Spectrum challenge prize
 (1)In generalThe Secretary, in consultation with the Assistant Secretary of Commerce for Communications and Information and the Under Secretary of Commerce for Standards and Technology, shall, subject to the availability of funds for prize competitions under this section—
 (A)conduct prize competitions to dramatically accelerate the development and commercialization of technology that improves spectrum efficiency and is capable of cost-effective deployment; and
 (B)define a measurable set of performance goals for participants in the prize competitions to demonstrate their solutions on a level playing field while making a significant advancement over the current state of the art.
 (2)Authority of SecretaryIn carrying out paragraph (1), the Secretary may— (A)enter into a grant, contract, cooperative agreement, or other agreement with a private sector for-profit or nonprofit entity to administer the prize competitions;
 (B)invite the Defense Advanced Research Projects Agency, the Commission, the National Aeronautics and Space Administration, the National Science Foundation, or any other Federal agency to provide advice and assistance in the design or administration of the prize competitions; and
 (C)award not more than $5,000,000, in the aggregate, to the winner or winners of the prize competitions.
 (d)CriteriaNot later than 180 days after the date on which funds for prize competitions are made available pursuant to this section, the Commission shall publish a technical paper on spectrum efficiency providing criteria that may be used for the design of the prize competitions.
 (e)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section. 716.Wireless telecommunications tax and fee collection fairness (a)Short titleThis section may be cited as the Wireless Telecommunications Tax and Fee Collection Fairness Act.
 (b)DefinitionsIn this section: (1)Financial transactionThe term financial transaction means a transaction in which the purchaser or user of a wireless telecommunications service upon whom a tax, fee, or surcharge is imposed gives cash, credit, or any other exchange of monetary value or consideration to the person who is required to collect or remit the tax, fee, or surcharge.
 (2)Local jurisdictionThe term local jurisdiction means a political subdivision of a State. (3)StateThe term State means any of the several States, the District of Columbia, and any territory or possession of the United States.
 (4)State or local jurisdictionThe term State or local jurisdiction includes any governmental entity or person acting on behalf of a State or local jurisdiction that has the authority to assess, impose, levy, or collect taxes or fees.
 (5)Wireless telecommunications serviceThe term wireless telecommunications service means a commercial mobile radio service, as defined in section 20.3 of title 47, Code of Federal Regulations, or any successor thereto.
					(c)Financial transaction requirement
 (1)In generalA State, or a local jurisdiction of a State, may not require a person who is neither a resident of such State or local jurisdiction nor an entity having its principal place of business in such State or local jurisdiction to collect from, or remit on behalf of, any other person a State or local tax, fee, or surcharge imposed on a purchaser or user with respect to the purchase or use of any wireless telecommunications service within the State unless the collection or remittance is in connection with a financial transaction.
 (2)Rule of constructionNothing in this subsection shall be construed to affect the right of a State or local jurisdiction to require the collection of any tax, fee, or surcharge in connection with a financial transaction.
					(d)Enforcement
 (1)Private right of actionAny person aggrieved by a violation of subsection (c) may bring a civil action in an appropriate district court of the United States for equitable relief in accordance with paragraph (2) of this subsection.
 (2)Jurisdiction of district courtsNotwithstanding section 1341 of title 28, United States Code, or the constitution or laws of any State, the district courts of the United States shall have jurisdiction, without regard to the amount in controversy or citizenship of the parties, to grant such mandatory or prohibitive injunctive relief, interim equitable relief, and declaratory judgments as may be necessary to prevent, restrain, or terminate any acts in violation of subsection (c).
					717.Rules of construction
 (a)Ranges of frequenciesEach range of frequencies described in this title shall be construed to be inclusive of the upper and lower frequencies in the range.
 (b)Assessment of electromagnetic spectrum reallocationNothing in this title shall be construed to affect any requirement under section 156 of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 921 note), as added by section 1062(a) of the National Defense Authorization Act for Fiscal Year 2000.
 718.Relationship to Middle Class Tax Relief and Job Creation Act of 2012Nothing in this title shall be construed to limit, restrict, or circumvent in any way the implementation of the nationwide public safety broadband network defined in section 6001 of title VI of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1401) or any rules implementing that network under title VI of that Act (47 U.S.C. 1401 et seq.).
 719.No additional funds authorizedNo additional funds are authorized to be appropriated to carry out this title, or the amendment made by this title. This title, and the amendment made by this title, shall be carried out using amounts otherwise authorized.
			
	Passed the House of Representatives March 6, 2018.Karen L. Haas,Clerk
